Title: [Diary entry: 21 April 1787]
From: Washington, George
To: 

Saturday 21st. Mercury at  in the Morning— at Noon and  at Night. Wind at No. Wt. all day, and at times fresh & cool. Towards Sundown the Wind increased, seemed to be getting to the Eastward—with appearances of Rain. Mr. Porter going away before breakfast and Mr. Lee directly after it, I rid to the Plantations at Muddy hole, Dogue run, Frenchs, and the Ferry—and to the fishing landing. At Muddy hole, in the ground which was cross plowed, & harrowed yesterday, (which did not make it very fine) I sowed 2½ pints of Carrot seeds; which weighed 1 lb. lacking an ounce, and which is at the rate of 4 lbs. to the acre, the qty. directed in Youngs Annals of Agriculture. Harrowed them in with a light bush. Half the Seed was mixed in half a bushel of Sand and sown and then the other half in the like quantity, and sown over it a second time, to spread them more regularly. These Seeds were a mixture of the large Orange, and others, & from my garden. The goodness uncertn. At Dogue run directed a small spot of low ground, in the swamp, between the two Meadows, to be hoed up, and made fine on which to sow part of the Birding grass which was sent to me by Mr. Sprig; and which he wrote me delighted in low, moist land. Three plows were listing and a heavy harrow running after them, to see if the ground could, without a second plowing, be sufficiently pulverized to plant Corn in with the drill plow. At Frenchs, and the Ferry, fencing as yesterday.  No great hand made of fishing—few were caught in the forenoon of this day & only about 30,000 last Night.